DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2013 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-16, and 20 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Becker (GB 2501361 A).
Referring to Claim 1-11, (Canceled).

Referring to Claim 12, Becker teaches an ultrasonic sensor device, comprising:
a plurality of ultrasonic sensors (Abstract; 5 of Fig. 1; Claim 8);
a control unit for operating the ultrasonic sensors (Pg. 8, Ln. 20-29), the control unit being configured to activate selectively either a first group of the ultrasonic sensors or a second group of the ultrasonic sensors at the same time (Pg. 9, Ln 4-15), so that the activated ultrasonic sensors emit an ultrasonic signal, each ultrasonic sensor of the first group being situated adjacent to at least one ultrasonic sensor of the second group and each ultrasonic sensor of the second group being situated adjacent to at least one ultrasonic sensor of the first group, and wherein the control unit is configured to operate adjacent active ultrasonic sensors using different frequency-modulated excitation patterns (Abstract; Pg. 13, Ln. 20-32).

Referring to Claim 14, Becker teaches each of the first group and the second group each include one half of the ultrasonic sensors (Pg. 7, Ln 12-20).

Referring to Claim 15, Becker teaches the ultrasonic sensors include two inner ultrasonic sensors and two outer ultrasonic sensors, each of the inner ultrasonic sensors being situated adjacent to one further inner ultrasonic sensor and one outer ultrasonic sensor, wherein the control unit is configured to activate in each case one inner ultrasonic sensor and one outer ultrasonic sensor, which are not situated adjacent, at the same time, the control unit being configured to operate the outer ultrasonic sensors using a first frequency-modulated excitation pattern and the inner ultrasonic sensors using a second frequency-modulated excitation pattern, and the first frequency-modulated excitation pattern being different from the second frequency-modulated excitation pattern (Abstract; Pg. 12, Ln. 26-33; Pg. 13, Ln. 20-32).

Referring to Claim 16, Becker teaches the ultrasonic sensors include two adjacent first outer ultrasonic sensors, two inner ultrasonic sensors, and two adjacent second outer ultrasonic sensors, each of the inner ultrasonic sensors being situated adjacent to one further inner ultrasonic sensor and either to one first outer ultrasonic sensor or to one second outer ultrasonic sensor, wherein the control unit is configured to activate in each case one inner ultrasonic sensor, one first outer ultrasonic sensor, and one second outer ultrasonic sensor, none of which are situated adjacent, at the same time, the control unit being configured to operate the first outer ultrasonic sensors and the second outer ultrasonic sensors using a first frequency- modulated excitation pattern and to operate the inner ultrasonic sensors using a second frequency-modulated excitation pattern, and the first frequency-modulated excitation pattern is different from the second frequency-modulated excitation pattern (Abstract; Pg. 13, Ln. Ln 1-7 and 20-32).

Referring to Claim 20, Becker teaches the ultrasonic sensor device as recited in claim 12, .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Becker as applied to Claim(s) 12 above in view Frank (US 2010/0182878 A1).
Referring to Claim 13, Becker doesn’t explicitly teach the frequency- modulated excitation patterns include a continuous frequency change within a predefined bandwidth.
Frank teaches the frequency-modulated excitation patterns include a continuous frequency change within a predefined bandwidth ([0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker with the invention of Frank for the articulated reasoning with the rational underpinning purpose of withstanding the high pressures likely to be found in ocean environments.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.	

Claim(s) 17- 19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Becker.
Referring to Claim 17, Becker doesn’t explicitly teach the first frequency- modulated excitation pattern includes a linear change of a frequency having a first bandwidth between 3 kHz and 12 kHz, the second frequency-modulated excitation pattern includes a linear change of a frequency having a second bandwidth between 3 kHz and 12 kHz, and a first frequency curve of the first frequency-modulated excitation pattern, which extends over the first bandwidth, being different from a second frequency curve of the second frequency-modulated excitation pattern, which extends over the second bandwidth; however, it is well known in the art that the standard refinement for automotive ultrasonic sensors to have a transmission frequency of approximately 45-60 kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a frequency of 3 kHz and 12 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 18, Becker doesn’t explicitly teach the first bandwidth is 5 kHz and the second bandwidth is 5 kHz; however, it is well known in the art that the standard refinement for automotive ultrasonic sensors to have a transmission frequency of approximately 45-60 kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a bandwidths of 5 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233..

Referring to Claim 19, Becker teaches the first frequency curve is opposite to the second 

Referring to Claim 21, Becker doesn’t explicitly teach the first frequency- modulated excitation pattern includes an in particular linear change of a frequency having a first bandwidth between 3 kHz and 12 kHz, the second frequency-modulated excitation pattern includes an in particular linear change of a frequency having a second bandwidth between 3 kHz and 12 kHz, the third frequency-modulated excitation pattern includes a linear change of a frequency having a third bandwidth between 3 kHz and 12 kHz, and a first frequency curve of the first frequency-modulated excitation pattern, which extends over the first bandwidth, a second frequency curve of the second frequency-modulated excitation pattern, which extends over the second bandwidth, and a third frequency curve of the third frequency-modulated excitation pattern, which extends over the third bandwidth, are all different from one another; however, it is well known in the art that the standard refinement for automotive ultrasonic sensors to have a transmission frequency of approximately 45-60 kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have bandwidths between 3 kHz and 12 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 22, Becker doesn’t explicitly teach the first bandwidth, the second bandwidth, and the third bandwidth are each 3 kHz however, it is well known in the art that the standard refinement for automotive ultrasonic sensors to have a transmission frequency of approximately 45-60 kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have bandwidths between 3 kHz and 12 kHz, since it has been In re Aller, 105 USPQ 233.

Referring to Claim 23, Becker doesn’t explicitly teach the first frequency- modulated excitation pattern includes a linear change of a frequency having a first bandwidth between 3 kHz and 12 kHz, the second frequency-modulated excitation pattern includes a linear change of a frequency having a second bandwidth between 3 kHz and 12 kHz, the third frequency-modulated excitation pattern includes a linear change of a frequency having a third bandwidth between 3 kHz and 12 kHz, and a first frequency curve of the third frequency- modulated excitation pattern, which extends over the third bandwidth, is partially overlaid with a first frequency curve of the first frequency-modulated excitation pattern, which extends over the first bandwidth, and/or is partially overlaid with a second frequency curve of the second frequency-modulated excitation pattern, which extends over the second bandwidth, however, it is well known in the art that the standard refinement for automotive ultrasonic sensors to have a transmission frequency of approximately 45-60 kHz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have bandwidths between 3 kHz and 12 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Referring to Claim 24, Becker doesn’t explicitly teach the first bandwidth is 5 kHz, the second bandwidth is 5 kHz, and the third bandwidth is 9 kHz however, it is well known in the art that the standard refinement for automotive ultrasonic sensors to have a transmission frequency of approximately 45-60 kHz.  It would have been obvious to one having ordinary skill in the art at In re Aller, 105 USPQ 233.

Referring to Claim 25, Becker teaches the ultrasonic sensor device as recited in claim 21, wherein the first frequency curve is opposite to the second frequency curve and/or the first frequency curve is opposite to the third frequency curve, and/or the third frequency curve is opposite to the second frequency curve (Pg. 12, Ln. 26-33).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645